Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to the Office Action dated 6/21/21 is acknowledged (paper filed 9/21/21). In the response filed therein claim 25 was modified. Claims 1-30 are pending. 
2.	Claims 9-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/21.
3.	Currently claims 1-8 and 24-30 are under consideration.
4. 	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  For example, see the specification page 24-25 and 34-40. Therefore, unless the Examiner on form PTO-892 or Applicant on form PTO-1449 has cited the references they have not been considered.
6.  	The information disclosure statement filed 9/21/21 has been considered as to the merits. 

NEW GROUNDS OF REJECTIONS
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 5-8, 24, 26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14).
Lipson et al. disclose treatment for patient with colorectal cancer wherein an objective response was achieved by an intermittent dosing regimen of single intravenous infusion of anti-PD-1 antibody (BMS-936558, Nivolumab) and patients were followed for more than 3 years following cessation of therapy (see Abstract). More specifically, a patient with colorectal cancer (71-year-old male) with microsatellite instability (MSI)-high genotype, experienced a complete response to therapy with anti-PD-1 antibody, which was ongoing after 3 years (page 463). The colorectal cancer patient had received prior anti-cancer therapies including 5-FU and leucovorin along with multiple chemotherapy regimens, which resulted in progression of disease. 

Lipson et al. reports durable responses including continued tumor regression off therapy (page 463), thus establishing a correlation between tumor cell membranous PD-L1 expression and the likelihood of response to anti-PD-1 therapy.
Lipson et al. differ from the instant invention in not specifically teaching a comparison with a reference patient that has a tumor that does not exhibit a MSI-high or a MMR deficiency status.
However, Llosa et al. teach analysis procedures that involve colorectal cancer (CRC) with microsatellite instability (MSI). The reference found colorectal cancer (CRC) with microsatellite instability (MSI) associated with a favorable prognosis independent of classic clinical prognostic factors. MSI CRC has been characterized by an intense immune infiltration which was assumed to be related to a high density of mutations creating numerous neoantigens. Llosa et al. compares the nature of inflammation in MSS (microsatellite stable) and MSI CRC specimens to identify biomarkers which could guide therapeutic interventions and reports that MSI samples had a greater expression of IFN-g-driven immune checkpoints such as PD-1 and PD-L1 suggesting that the high density of infiltrating CTL and IFNg stimulate mechanisms of adaptive immune resistance in MSI tumors. 
Llosa et al. concludes that the expression of PD-L1 could be targeted to enhance clinical benefit and be predictive of response to immune checkpoint inhibitors.   

One skilled in the art would have been motivated to compare MSS and MSI-high colorectal patients as taught by Llosa et al. in order to enhance clinical benefit and predict the response of immune check point inhibitors. Thereby increasing a patient’s possible treatment and survival from colorectal cancer. 

10.	Claims 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14) and further in view of Zeynep Eroglu (Personalized medicine in Oncology, April 2014, Part I).
	Please see Lipson et al. in view of Llosa et al. as set forth above.
Lipson et al. in view of Llosa et al. differ from the instant invention in not specifically teaching improved ORR, PFS, or overall patient’s survival.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to expect improved ORR, PFS, or overall survival rate in melanoma and prostate cancer patients treated with Nivolumab as taught by Zeynep Eroglu because Zeynep Eroglu demonstrated an ORR of 31%, median PFS of 3.7 months and median OS of 16.8 months. The 1-year survival rate was 62%. See pages 4-5.
Absent evidence to the contrary treating a melanoma or prostate cancer patient with nivolumab improves a patient survival.
 
11.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14) and further in view of Durie et al. (Journal of Clinical Oncology, 2011, Vol.29, No.4_Suppl,pages 392, published online 2/1/11). 	
Please see Lipson et al. in view of Llosa et al. as set forth above.
Lipson et al. in view of Llosa et al. differ from the instant invention in not specifically teaching DNA markers for MSI-high.

However, Durie et al. disclose that treatment of patients with the underlying defect in hereditary non-polyposis colon cancer (HNPCC) could be improved by screening every colon cancer for the phenotypic expression of the MMR defect by immunohistochemistry (IHC) and/or an assay for microsatellite instability (MSI) using five mononucleotide repeat markers namely BAT-25, BAT-26, NR-21, NR-24 and MONO-27. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to monitor DNA markers such as BAT-25, BAT-26, NR-21, NR-24, or MONO-27 as taught by Durie et al. in the MSI-high patients identified by Lipson et al. in view of Llosa et al. because Durie et al. found that the treatment of patients with the underlying defect in hereditary non-polyposis colon cancer (HNPCC) could be improved by screening every colon cancer for the phenotypic expression of the MMR defect by immunohistochemistry (IHC) and/or an assay for microsatellite instability (MSI) using five mononucleotide repeat markers namely BAT-25, BAT-26, NR-21, NR-24 and MONO-27. 
One skilled in the art would have been motivated to analyze DNA markers to improve cancer treatment as taught by Durie et al. 


 
27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipson et al. (Clinical Cancer Research, 2013, 19(2), pages 462-468, published online 11/20/12) in view of Llosa et al. (Journal of Clinical Oncology, 2014, Vol.32, No.15_Suppl., pages 3620-3620, published online 5/20/14) and further in view of Zeynep Eroglu (Personalized medicine in Oncology, April 2014, Part I) and Durie et al. (Journal of Clinical Oncology, 2011, Vol.29, No.4_Suppl,pages 392, published online 2/1/11). 	
	Please see Lipson et al. in view of Llosa et al. and further in view of Zeynep Eroglu as set forth above.
Lipson et al. in view of Llosa et al. and further in view of Zeynep Eroglu differ from the instant invention in not specifically teaching differ from the instant invention in not specifically teaching DNA markers for MSI-high.
However, Durie et al. disclose that treatment of patients with the underlying defect in hereditary non-polyposis colon cancer (HNPCC) could be improved by screening every colon cancer for the phenotypic expression of the MMR defect by immunohistochemistry (IHC) and/or an assay for microsatellite instability (MSI) using five mononucleotide repeat markers namely BAT-25, BAT-26, NR-21, NR-24 and MONO-27. 




One skilled in the art would have been motivated to analyze DNA markers to improve cancer treatment as taught by Durie et al. 
Terminal Disclaimer
13.	The terminal disclaimer filed on 9/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,934,356 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
14. 	New rejections are set forth herein.
15.	For reasons aforementioned, no claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner can normally be reached on Monday- Friday from 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
571-272-0816
10/21/21

/LISA V COOK/Primary Examiner, Art Unit 1642